                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
UNITED STATES DISTRICT COURT                                                    DATE FILED: 6/29/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------- X
                                                                     :
 CHRISTINA WING,                                                     :
                                              Plaintiff,             :
                                                                     :   20-CV-9630 (VEC)
                            -against-                                :
                                                                     :       ORDER
                                                                     :
 NONGHYUP BANK,                                                      :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 16, 2020, Christina Wing filed a Complaint against her former

employer, NongHyup Bank (the “Bank”), for unlawful employment practices pursuant to Title

VII of the Civil Rights Act, the Family Medical Leave Act, the New York State Human Rights

Act, and the New York City Human Rights Act, Compl., Dkt. 1;

        WHEREAS Ms. Wing alleged that she began her employment at the Bank on August 2,

2018, id. ¶ 10;

        WHEREAS on February 11, 2021, the Bank filed a motion to compel arbitration and to

dismiss the Complaint, Motion, Dkt. 15; Mem. of Law, Dkt. 16 at 9–10;

        WHEREAS Ms. Wing does not dispute that on the date she was hired, she signed an

arbitration agreement, pursuant to which she agreed to arbitrate “[a]ny and all alleged legal

disputes” relating to her employment, Arb. Agreement, Dkt. 17-1; Resp., Dkt. 18;

        WHEREAS Ms. Wing does not dispute that the arbitration agreement she signed is

enforceable and applies to the legal claims brought in this action, Resp., Dkt. 18;

        WHEREAS Ms. Wing does not identify any grounds that would support a finding that

the arbitration agreement is invalid, revocable, or unenforceable, see id., and the Court sees

none;
        WHEREAS Ms. Wing complains that the Bank refused “to engage in any other

alternative dispute resolution for well over one year,” Resp., Dkt. 18 at 1, but she also conceded

that the arbitration agreement applies when she requested that the Court stay this action pending

resolution of the arbitration, id. at 2;

        WHEREAS “the Federal Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”), requires a stay of

proceedings when all claims are referred to arbitration and a stay [is] requested,” Katz v. Cellco

P’ship, 794 F.3d 341, 343 (2d Cir. 2015); and

        WHEREAS the Bank concedes that when a request for a stay is made by any party, the Court

is required to stay the action and not dismiss it, Reply, Dkt. 19 at 2;

        IT IS HEREBY ORDERED that the Bank’s motion to compel arbitration is GRANTED.

        IT IS FURTHER ORDERED that the action is STAYED pending arbitration. See Katz, 794

F.3d at 343. The parties must submit joint quarterly updates on the status of the arbitration. The first

such update is due no later than Friday, October 1, 2021. Subsequent updates must be filed every

three months, on the first business day of the applicable month.

        The Clerk of Court is respectfully directed to close the open motion at docket entry 15.



SO ORDERED.
                                                         _________________________________
Date: June 29, 2021                                            VALERIE CAPRONI
      New York, NY                                             United States District Judge




                                                     2
